Exhibit 10.26

ONE HARBOR PLACE

Gross Lease

 

1. FUNDAMENTAL LEASE PROVISIONS AND EXHIBITS DATE:

 

  1.1. Fundamental Lease Provisions.

 

Landlord:    One Harbor Financial Limited Company, a Florida limited liability
company Tenant:   

PA, LLC, a Delaware limited liability company, doing business in the State of
Florida as PetroAlgae, LLC.

1901 Harbor City Boulevard, Suite 300

Melbourne, Florida 32901

Premises:   

Suites 300 and 600 of One Harbor Place, 1901 S. Blvd.,

Melbourne, Florida

Address:    1901 S. Harbor City Blvd., Melbourne, FL 32901 Building:    One
Harbor Place Suite:    300 and 600 Lease Term:    Thirty-Six (36) months Minimum
Rent:    $20,000.00, per month, plus applicable taxes, as the same may be
adjusted pursuant to the terms of this Lease.

(The minimum rent is subject to adjustments pursuant to Section 4.4 hereof and
all additional rents, charges and assessments set forth herein.)

 

Rentable Area:    24,318 square feet, more or less, with each Suite comprising
of 12,159 square feet, more or less. Tenants Percentage:    33.34% Permitted
Use:    general office and other legally permitted use which is ancillary to
general office First Month’s Minimum Rent:    $20,000, plus applicable taxes
Security Deposit:    $75,000.00, due simultaneously with the execution of this
Lease Commencement of Lease:    February 1, 2011

1.2. Effect of Reference to a Fundamental Lease Provision. Each reference in the
Lease to any of the Fundamental Lease Provisions contained in Section 1.1 shall
be construed to incorporate all of the terms provided under each such
Fundamental Lease Provision.

1.3. Exhibits. The exhibits listed in this Section and attached to this Lease
are hereby incorporated in and made a part of this Lease:

 

EXHIBIT “A”   —      Site Plan EXHIBIT “B”   —      INTENTIONALLY DELETED
EXHIBIT “C”   —      INTENTIONALLY DELETED EXHIBIT “D”   —      INTENTIONALLY
DELETED EXHIBIT “E”   —      Special Provisions EXHIBIT “F”   —     
Environmental Clause and Agency Disclosure EXHIBIT “G”   —      Rules and
Regulations

 

1



--------------------------------------------------------------------------------

2. PREMISES AND TERM

2.1. Premises. Landlord hereby leases to Tenant and Tenant hires and takes from
Landlord the premises (hereinafter referred to as “Premises”) located in the
city of Melbourne, County of Brevard and State of Florida, shown on the Site
Plan (Exhibit “A”) and identified in Section 1.1. above, extending to the
exterior faces of all exterior walls or to the line shown on the Site Plan where
there is no wall or to the center line of those walls separating the Premises
from other leased premises in the Building, subject to and with the benefits of
the terms, covenants, conditions and provisions of this Lease, together with the
appurtenances specifically granted in this Lease, but reserving to Landlord
(i) the use of (a) the exterior faces of all exterior walls and (b) the roof;
and (ii) the right to install, maintain, use, repair and replace pipes, ducts,
conduits and wires through the Premises and serving the other parts of the
Building. For the purposes of this Lease, the Premises shall be conclusively
deemed to consist of the number of square feet of Leased Area as set forth in
Section 1.1 hereof.

2.2. Term. The Term of this Lease shall commence effective February 1, 2011, and
shall terminate thirty-six (36) months thereafter, unless otherwise extended or
earlier terminated pursuant to the terms of this Lease.

 

3. CONDITION OF PROPERTY AND CONSTRUCTION OF IMPROVEMENTS

3.1. Condition of Property. Tenant has inspected and is familiar with the
Premises and hereby accepts the Premises in “As-Is” condition, with no
warranties of condition provided by Landlord except as otherwise provided herein
and except for latent defects and violations of laws, rules and regulations
existing as of the Commencement Date. Delivery of the Premises, and the
commencement of the Lease, are contingent upon Landlord’s inspection and
approval of the existing build-out of the Premises, of which Tenant shall bear
no obligation to repair, replace, construct or otherwise restore to a condition
prior to that which exists as of the date of this Lease. Failure of Landlord to
approve the current build-out of the Premises shall automatically terminate this
Lease and cause the same to be null and void. Tenant shall be responsible for
the repair and maintenance to the Premises, as more fully set forth in this
Lease, from the commencement of the Lease forward through, and including,
termination or expiration of the same.

3.2. Construction of Leasehold Improvements. Tenant may make improvements to the
Premises which are consistent with a first class office building providing that
any such improvements are consented to in advance by Landlord, such consent not
to be unreasonably withheld by Landlord and shall be deemed given unless
Landlord gives Tenant its written objection with ten (10) days after Tenant
sends Landlord a request for such approval. Any improvements to the Premises
shall be constructed at the sole cost and expense of Tenant.

3.3. Ownership Improvements. All improvements to the Premises shall remain the
property of Landlord except for movable trade fixtures. In no event shall Tenant
make any improvements or alterations to the Premises, including the installation
and removal of trade fixtures, without the prior written consent of Landlord and
shall be deemed given unless Landlord gives Tenant its written objection with
ten (10) days after Tenant sends Landlord a request for such approval.

 

4. RENT

4.1. Payment. All Rent (to be defined as including Minimum Rent and Additional
Rent, as those terms are defined below) and other fees, taxes and charges
payable to Landlord under any provision of this Lease shall be paid to Landlord,
or as Landlord may otherwise designate, in lawful money of the United States at
the address of Landlord or at such other place as Landlord in writing may
designate, without any set-off or deduction whatsoever, and without any prior
demand therefore except as otherwise provided in the Lease. In addition to the
payment of the Rent and other charges, Tenant shall also pay to the Landlord, at
the time of payment of such Rent and other charges, all sales, use or occupancy
taxes payable by virtue of any of such payments. Rent for any period during the
term hereof which is for less than one (1) month shall be a prorated portion of
the monthly installment.

4.2. Minimum Rent. Tenant shall pay the Minimum Rent, which is subject to
adjustments as hereinafter set forth, in equal monthly installments in advance
on the first day of each calendar month included in the Lease Term. The first
monthly installment shall be paid on the signing of this Lease if not previously
delivered. Tenant acknowledges that late payment by Tenant to Landlord of Rent
or other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which would be extremely difficult and
impractical to ascertain. Such costs include, but are not limited to processing
and accounting charges and late charges that may be imposed on Landlord by the
terms of any Mortgage or Trust deed covering the Premises.

 

2



--------------------------------------------------------------------------------

4.3. Late Rent Fees. In the event any installment of Rent or any sum due
hereunder is not paid within five (5) days after such amount is due, Tenant
shall pay to Landlord as additional Rent a late charge equal to five percent
(5%) of each such installment or other sum, or Fifty Dollars ($50.00) per month,
whichever is greater. A sum of Fifty Dollars ($50.00) will be paid by Tenant to
Landlord for each returned check, and Tenant shall pay a charge of One Hundred
Fifty Dollars ($150.00) for preparation of a demand for delinquent rent.

4.4. Adjustment of Minimum Rent. The Minimum Rent specified in Section 1.1.
hereof (and the monthly installments thereof) will be adjusted and automatically
modified, with the same being due from Tenant without notice or demand from
Landlord, as follows:

Months 1 through Month 6: $20,000 per month, plus applicable sales, use,
occupation and other taxes as may be applicable to this Lease and Tenant from
time to time during the Lease term.

Months 7 through Month 24: $25,000 per month, plus applicable sales, use,
occupation and other taxes as may be applicable to this Lease and Tenant from
time to time during the Lease term.

Months 25 through Month 36: $28,000 per month, plus applicable sales, use,
occupation and other taxes as may be applicable to this Lease and Tenant from
time to time during the Lease term.

4.5. Additional Rent. It is understood that, in addition to the Minimum Rent and
Adjustment of Minimum Rent, Tenant shall pay to Landlord as Additional Rent its
share of all increases to assessments, operating charges, maintenance charges,
and any other charges, costs and expenses which arise from the ownership,
occupancy or use of the Parcel or any part thereof over the costs during the
full year of the Term (the “Common Area Costs”). Notwithstanding any provision
to the contrary, controllable Common Area Costs, which are costs other than
utilities, insurance and taxes, cannot increase more than five percent (5%) in
any one year on a non-cumulative basis. Notwithstanding, Tenant shall reimburse
Landlord, in full, for the overage amounts of any excessive charges or fees
resulting from Tenant’s use of the Premises in excess of normal usage amounts.
At the end of each calendar year, the Landlord shall advise the Tenant of the
Tenant’s share of the Additional Rent payable for such calendar year as computed
based upon the cost thereof to the Landlord.

Tenant shall have the right to require Landlord to substantiate, by written
itemization, Landlord’s computation of Tenant’s Additional Rent. Landlord shall
furnish such an itemization to Tenant within thirty (30) days from receipt of
Tenant’s written request for itemization.

For the purposes of this Lease, the term “Parcel” shall mean the contiguous
property set forth in Exhibit “A” together with all improvements located or to
be located thereon.

 

  4.6. Security Deposit.

4.6.1. So long as Tenant is not in default of any of the terms or conditions of
this Lease, nor Landlord having any other claim against Tenant under the terms
of this Lease, on February 1, 2012, the Security Deposit set forth in
Section 1.1. shall be reduced to $50,000 by Landlord, with the $25,000 reduction
being applied as a credit towards the next Rent due from Tenant until such
amount is fully utilized.

4.6.2. If at any time during the Term hereof, or the Term as it may be extended,
Tenant shall be in default in payment of Rent or any other sum due Landlord as
Additional Rent, Landlord may apply all or a part of the Security Deposit for
such payment. Landlord may also apply all or a part of the Deposit to repair
damages to the Premises during or upon the termination of the tenancy created by
this Lease. In such event, Tenant shall, on demand, pay to Landlord a like sum
as Additional Security. If Tenant is not in default at the termination of this
Lease, Landlord shall return the Security Deposit to Tenant, less any reductions
as set forth in Section 4.6.1. Landlord shall be required to keep the Security
Deposit in accordance with State of Florida Statutes.

4.6.3. Landlord and Tenant agree that Landlord’s Leasing Agent shall be entitled
to immediately endorse and cash Tenant’s Rent and Security Deposit Check(s)
accompanying this Lease. It is further agreed and understood that such action
shall not guarantee acceptance of this Lease by Landlord, but in the event
Landlord does not accept this Lease, the Deposit shall be refunded in full to
Tenant.

 

5. SERVICES

5.1. Utilities and Services. Landlord shall cause the necessary mains, conduits
and other facilities to be provided to supply water, sanitary sewer services and
electricity into the Premises, and

 

3



--------------------------------------------------------------------------------

Tenant hereby acknowledges that Landlord has complied with the provisions of
this paragraph. Landlord shall also provide, at Landlord’s expense, a
dumpster(s) for refuse collection. Landlord shall pay for all utilities, common
area maintenance, real estate taxes, common area liability insurance, five day
per week janitorial services and supplies. Tenant shall promptly pay, including
deposits, for all individually metered electricity and telephone or
communications services used. If Tenant uses water, supplies, janitorial
services or produces refuse in excess of normal office use, Landlord, in its
discretion, may allocate Tenant the increased cost for such services as measured
or estimated by Landlord, and Tenant shall pay Landlord, on demand, any
increased cost so measured or estimated and as provided for in Section 4.5.
above.

 

6. INSURANCE

6.1. Insurance to be Maintained by Tenant. Tenant shall maintain, at Tenant’s
expense, with companies reasonably acceptable to Landlord during the term of
this Lease (i) liability Insurance in the form of a Combined Single Limit Bodily
Injury and Property Damage Insurance Policy insuring Landlord and Tenant against
any liability arising out of the use, occupancy or maintenance of the Premises
and all other appurtenant thereto in an amount not less than One Million Dollars
($1,000,000.00) per occurrence; and (ii) a policy of all perils property
insurance covering loss or damage to all of Tenant’s inventory, fixtures,
furniture and equipment located on the Premises to the extent of at least eighty
percent (80%) of their insurable value without deduction of depreciation. During
the term of this Lease, the proceeds from any such policy or policies of
insurance shall be used for the repair or replacement of the property and
equipment so insured. Landlord will not carry Insurance on Tenant’s property.
Tenant shall furnish Landlord with a certificate of all Insurance policies
required by this Lease evidencing the existence and amounts of such Insurance
with loss payable clauses satisfactory to Landlord simultaneously with the
execution of this Lease. Renewals of such policies shall be deposited with
Landlord no later than ten (10) days prior to the expiration of the term of such
coverage. If Tenant fails to comply with such requirement, Landlord may but
shall not be obligated to, obtain such insurance and keep the same in effect,
and Tenant shall pay Landlord the premium cost thereof upon demand.

6.2. Insurance to be Maintained by Landlord. Landlord may, but shall not be
obligated to, obtain and keep in force during the term of this Lease, the
following policies of Insurance with loss payable to Landlord: (i) a policy of
Combined Single Limit Bodily Injury and Property Damage Insurance, insuring
Landlord, but not Tenant, against any liability arising out of the ownership,
use, occupancy or maintenance of the Parcel in an amount not less than Two
Million Dollars ($2,000,000.00) per occurrence; (ii) a policy or policies of
insurance covering loss or damage to the Parcel, but not Tenant’s inventory,
fixtures, furniture and equipment, in an amount not to exceed the full
replacement value thereof, as the same exists from time to time, providing
protection against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, special extended perils (“all
risk” as such term is used in the insurance industry) and plate glass insurance;
(iii) a policy of rental value insurance in an amount not less than one
(1) year’s gross rentals for all tenants occupying any portion of the Parcel;
and (iv) any other insurance the Landlord deems necessary.

6.3. Waiver of Subrogation. As long as their respective insurers so permit,
Landlord and Tenant hereby mutually waive their respective rights of recovery
against each other for any loss incurred by fire, extended coverage and other
property insurance policies existing for the benefit of the respective parties.
Each party shall obtain any special endorsements, if required by their insurer,
to evidence compliance with the aforementioned waiver.

 

7. TENANT’S ADDITIONAL COVENANTS

7.1. Affirmative Covenants. Tenant covenants, at its own expense, at all times
during the Lease Term:

7.1.1. To perform promptly all of the obligations of Tenant set forth in this
Lease and in the Exhibits and Addenda attached hereto, as the same may be
amended from time to time by the parties, and to pay when due the Rent and all
other charges and assessments which are to be paid by Tenant.

7.1.2. To use the Premises only for the Permitted Use and to abide by and
conform to all use restrictions set forth in the certificate of occupancy issued
for the Premises, in the Declaration of Covenants, Conditions and Restrictions
and Reservation of Easements, if any and as the same may be amended from time to
time, the mortgages filed of record encumbering the Premises, and all other
laws, orders, permits rules and regulations of any governmental authority
claiming jurisdiction over the Premises.

7.1.3. To keep the Premises, including equipment, HVAC units and filters,
facilities and fixtures therein, clean, neat and in good order, repair and
condition.

7.1.4. To keep the Premises equipped with all safety appliances required by and
to comply with any law, ordinance, order or regulation of any governmental
authority or board of fire underwriters having jurisdiction.

 

4



--------------------------------------------------------------------------------

7.1.5. To defend and hold Landlord harmless and indemnified from all injury,
loss, claims or damage (including attorneys’ fees and disbursements) to any
person or property arising from or related to or connected with the use or
occupancy of the Premises, the conduct or operation of Tenant’s business, or
Tenant’s work at the Premises and caused by Tenant or Tenant’s agent, employees
or guests. Should Landlord be named as a defendant in any suit brought against
Tenant in connection with or arising out of Tenant’s occupancy of the Premises,
Tenant shall pay to Landlord its costs and expenses incurred in such suit,
including reasonable attorneys’ fees.

7.1.6. To permit Landlords’ agents to enter upon the Premises at all reasonable
times to examine same and to make repairs, alterations, improvements or
additions to the Premises or in the Building without the same constituting an
eviction of Tenant, in whole or in part, and all rents shall in no way abate
while such repairs, alterations, improvements or additions are being made by
reason of loss or interruption of business of Tenant because of the prosecution
of any such work. Landlord or Landlord’s agents shall also have the right to
enter upon the Premises at reasonable times to show them to prospective
mortgagees or purchasers of the Building. During the ninety (90) days prior to
the expiration of the term of this Lease, Landlord may show the Premises to
prospective tenants, and Landlord may also place upon the Premises the usual
notices “For Rent”, which notices Tenant shall permit to remain thereon without
molestation.

7.1.7. To pay on demand all of Landlord’s expenses incurred in enforcing the
obligations of Tenant under this Lease or incurring any default by Tenant under
this Lease.

7.1.8. Forthwith to cause to be discharged of record (by payment, bond order of
a court of competent jurisdiction or otherwise) any mechanic’s lien at any time
filed against the Premises for any work, labor, services or materials claimed to
have been performed at or furnished to the Premises for or on behalf of Tenant
or anyone holding the premises through or under Tenant. If Tenant shall fail to
cause such lien to be discharged upon demand, then, in addition to any other
right or remedy of Landlord, Landlord may, but shall not be obligated to,
discharge the same by paying the amount claimed to be due or by bonding or other
proceeding deemed appropriated by Landlord and the amount so paid by Landlord
and all costs and expenses, including reasonable attorneys’ fees, incurred by
Landlord in procuring the discharge of such lien, shall be deemed to be
Additional Rent. Landlord’s estate in the Premises shall not be subject to any
such charges or fees. Landlord’s estate in the Premises shall not be subject to
any lien or liability under the Lien Laws of the State of Florida.

7.1.9. Upon the expiration or other termination of the Lease Term, to quit and
surrender to Landlord the Premises, broom cleaned, in good order and condition,
ordinary wear and tear excepted, and at Tenant’s expense, to remove all property
of Tenant, to repair all damages to the Premises caused by such removal, and to
restore the Premises to the condition in which they were prior to the
installation of the articles so removed. All property not so removed shall be
deemed to have been abandoned by Tenant and may be retained or disposed of by
Landlord, as Landlord shall desire.

7.1.10. To remain fully obligated under this Lease, notwithstanding any
assignment or sublease or any indulgence granted by Landlord to Tenant or to any
assignee or subtenant.

7.1.11. To fully understand and agree that Landlord shall have no liability for
any loss or damage to Tenant’s business or personal property arising out of, but
not limited to, any of the following causes: hurricanes, excessive rain, roofing
defects, bursting of pipes, fire, windstorm, malfunction of sewer or water
system, interruption of utility service, or any act or omission of Landlord or
any of Landlord’s agents on or about the Premises.

7.1.12. To keep the Premises free from all rubbish, dirt and debris, and to
deposit all trash in trash receptacles to be furnished by Landlord at designated
locations within the Common Area. Tenant understands that boxes and trash shall
not be stacked outside of the Premises and/or on any abutting roadway.

7.1.13. To provide Landlord, upon execution of this Lease, with a copy of the
most recent, current consolidated financial statement of Tenant which is filed
with the regulatory authorities by Tenant. Additional consolidated financial
statements which are filed with the regulatory authorities shall be furnished to
Landlord within ten (10) days of Tenant’s filing with the regulatory authority.
In the event that such statements are not publicly filed with the regulatory
authorities then Tenant shall furnish to Landlord such financial statements that
would be filed with the regulatory authorities, at such times such financial
statements would otherwise be due, if Tenant were filing such statement.

7.1.14. To furnish to Landlord any documentation requested by Landlord to show
the status of this Lease or the financial condition of Tenant.

7.1.15. INTENTIONALLY DELETED.

 

5



--------------------------------------------------------------------------------

7.2. Negative Covenants. Tenant covenants at all times during the Lease Term and
such further time as Tenant occupied the Premises, or any part thereof:

7.2.1. Not to injure, overload, deface or otherwise harm the Premises or any
part thereof or any equipment or installation therein; nor commit any waste or
nuisance; nor permit the emission of any objectionable noise or odor; nor burn
any trash or refuse in or about the Premises; nor make any illegal use of the
Premises, or any part thereof or from time to time; nor park any vehicles so as
to interfere with the use of driveways, walks, roadways, highways, streets or
parking areas.

7.2.2. Not to make any structural alterations or structural additions to the
Premises or to the Building without the prior written consent of Landlord which
consent shall not be unreasonably withheld, conditioned or delayed and shall be
deemed given unless Tenant receives a written rejection within ten (10) days
after sending Landlord a request for such approval. All alterations or
improvements to the Premises shall be made by Landlord, at Tenant’s expense,
unless Landlord and Tenant shall otherwise agree in writing.

 

8. ASSIGNMENT, SUBLETTING AND ENCUMBRANCE.

8.1. Limitation. Tenant shall not assign, pledge or encumber this Lease, or
sublet the whole or any part of the Premises without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. In the event of any assignment or subletting of this Lease made with or
without Landlord’s consent, Tenant and any guarantor of Tenant’s obligations
under this Lease shall nevertheless remain fully and primarily liable for the
performance of all of the terms, conditions and covenants of this Lease.
Landlord shall be entitled to, and Tenant shall promptly remit to Landlord as
Additional Rent hereunder, an amount equal to one hundred percent (100%) of all
consideration received by Tenant under the sublease or assignment in excess of
the Rent payments to Landlord required hereunder, less, third party brokerage
fees, legal fees, architectural fees, tenant improvement costs and other
customary fees and costs, if any, paid or to be paid in connection with such
assignment or sublet by Tenant, whether or not such subletting or assignment is
consented to by Landlord. No consent to any assignment, voluntarily or by
operation of law, of this Lease or any subletting of said Premises shall be
deemed to be a consent to any subsequent assignment or subletting, except as to
the specific instance covered thereby.

In the event that Tenant desires to assign or sublet all or any part of the
Premises, Tenant shall so notify Landlord in writing at least fifteen (15) days
in advance of the date on which Tenant desires to make such assignment or
sublease. Tenant shall provide Landlord with a copy of the proposed assignment
or sublease and such information as Landlord might reasonably request concerning
the proposed sublessee or assignee. All legal fees and expenses incurred by
Landlord in connection with the review by Landlord of Tenant’s requested
assignment or sublease pursuant to this Section 8.1, together with any legal
fees and disbursements incurred in the preparation and/or review of any
documentation required by the requested assignment or sublease, shall be the
responsibility of Tenant and shall be paid by Tenant within five (5) days of
demand for payment thereof, as Additional Rent hereunder.

Notwithstanding Section 8, Tenant may Transfer all or part of its interest in
this Lease or all or part of the Premises (a “Permitted Transfer”) to the
following types of entities (a “Permitted Transferee”) without the written
consent of Landlord:

(a) an Affiliate of Tenant;

(b) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as Tenant’s obligations hereunder are assumed by the entity
surviving such merger or created by such consolidation; or

(c) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets, so long as Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, and the use of
the Premises by the Permitted Transferee may not violate any other agreements
affecting the Premises or the Project. No later than 30 days after the effective
date of any Permitted Transfer, Tenant agrees to furnish Landlord with
(i) copies of the instrument effecting any of the foregoing Transfers,
(ii) documentation establishing Tenant’s satisfaction of the requirements set
forth above applicable to any such Transfer, and (iii) evidence of insurance as
required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers. “Affiliate” means any person or entity which directly or
indirectly controls, is controlled by or is under control with Tenant.

 

6



--------------------------------------------------------------------------------

9. DESTRUCTION AND CONDEMNATION

9.1. Fire or Other Casualty. In the event of (i) a partial destruction of the
Premises or the Building during the Lease Term which requires repairs to either
the Premises or the Building, or (ii) the Premises or the Building being
declared unsafe or unfit for occupancy by any authorized public authority for
any reason other than Tenant’s act, use or occupation, which declaration
requires repairs to either the Premises or Building, Landlord may elect to
commence repairs within sixty (60) days thereof, but partial destruction shall
in no way annul or void this Lease, except that Tenant shall be entitled to a
proportionate reduction of Rent while such repairs are being made. The
proportionate reduction is to be based upon the extent to which the making of
repairs shall interfere with the Premises used, and business carried on, by
Tenant in the Premises. In the event that Landlord does not elect to commence
repairs within sixty (60) days, or repairs cannot be made under current laws and
regulations within one hundred (100) days or are not completed within one
hundred (100) days, either party may terminate this Lease upon ten (10) days
written notice given after the failure to make the repairs. A total destruction,
including any destruction required by any authorized public authority, of either
the Premises or the Building, shall terminate this Lease. Landlord shall not be
required to repair any property installed in the Premises by Tenant nor to
repair any portion of the Premises for which insurance proceeds are not paid to
Landlord. Tenant waives any right under applicable laws consistent with this
paragraph and, in the event of a destruction, agrees to accept any offer by
Landlord to provide Tenant with comparable space within the parcel in which the
Premises are located on the same terms as this Lease. Nothing in Section 9.1
shall authorize abatement or reduction of rent because of total or partial
destruction arising out of the negligent or willful acts of omission or
commission by Tenant.

9.2. Condemnation. If any part of the Premises shall be taken or condemned for a
public or quasi-public use, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall, as to the part so taken, terminate as of
the date title shall vest in a condemnor, and the Rent payable hereunder shall
be adjusted so that Tenant shall be required to pay for the remainder of the
Term only such portion of such Rent as the number of square feet in the part
remaining after the condemnation bears to the number of square feet in the
entire Premises at the date of condemnation; but, in such event, Landlord shall
have the option to terminate this Lease as of the date when title to the part so
condemned vests in a condemnor. If all the Premises or such part thereof be
taken or condemned so there does not remain a portion susceptible for occupation
hereunder, this Lease shall thereupon terminate. If a part or all of the
Premises be taken or condemned, all compensation awarded upon such condemnation
or taking shall go to Landlord and Tenant shall have no claim thereto, and
Tenant hereby irrevocably assigns and transfers to Landlord any right to
compensation or damages to which Tenant may be entitled during the Term hereof
by reason of the condemnation of all, or a part, of the Premises provided
however, that Tenant shall be entitled to any award for loss or damage to
Tenant’s trade fixtures, removable personal property and improvements which were
made by Tenant.

 

10. DEFAULTS AND REMEDIES

10.1. Events of Default. The following events shall be deemed to be events of
default by Tenant under this Lease: (i) Tenant shall fail to pay any rent or any
other sums of money due hereunder and such failure shall continue for a period
of seven (7) days after written notice is given to Tenant that such sum is due;
(ii) Tenant shall fail to comply with any provisions of this Lease or any other
agreement between Landlord and Tenant, all of which terms, provisions and
covenants shall be deemed material and such failure continues for thirty
(30) days (or such longer period of time that is necessary to cure the default
if such default cannot be cured within thirty (30) days and Tenant commences
such cure within thirty (30) days and diligently and continuously prosecutes
such cure until completion); (iii) the leasehold hereunder demised shall be
taken on execution or other process of law in any action against Tenant:
(iv) Tenant shall fail to promptly move into, take possession of, and operate
its business on the Premises when the Premises are ready for occupancy or shall
cease to do business in or abandon any substantial portion of the Premises;
(v) Tenant shall become insolvent or unable to pay its debts as they become due,
or Tenant notifies Landlord that it anticipates either condition; (iv) Tenant
takes any action to, or notifies Landlord that Tenant intends to file a petition
under any section or chapter of the National Bankruptcy Act, as amended, or
under any similar law or statute of the United States or any state thereof, or a
petition shall be filed against Tenant under any such statute or Tenant or any
creditor of Tenant notifies Landlord that it knows such a petition will be filed
or tenant notifies Landlord that it expects such a petition to be filed; or
(vii) a receiver or trustee shall be appointed for Tenant’s leasehold interest
in the Premises or for all or a substantial part of the assets of Tenant.

10.2. Remedies. In the event of any default or breach by Tenant, and if such
breach shall have continued for a period of three (3) days after the Landlord
shall have given written notice by certified or registered mail to the Tenant at
its office address set forth in Section 1.1 hereof, them in such event, Landlord
shall have the option to pursue any one or more of the following remedies:

10.2.1. Landlord shall have the right to cancel and terminate this Lease and
dispossess Tenant.

 

7



--------------------------------------------------------------------------------

10.2.2. Landlord shall have the right without terminating or canceling this
Lease to declare all amounts and rents due under this Lease for the remainder of
the existing term (or any applicable extension or renewal thereof) to be
immediately due and payable, and thereupon all rents and other charges due
hereunder to the end of the initial term or any renewal term, if applicable,
shall be accelerated.

10.2.3. Landlord may elect to enter and repossess the Premises and relet the
Premises for Tenant’s account, holding Tenant liable in damages for all expenses
incurred in any such reletting and for any difference between the amount of rent
received from such reletting and that are due and payable under the terms of
this Lease.

10.2.4. Landlord may enter upon the Premises and do whatever Tenant is obligated
to do under the terms of this Lease (and Tenant agrees to reimburse Landlord on
demand for any expenses which Landlord may incur in effecting compliance with
Tenant’s obligations under this Lease and Tenant further agrees that Landlord
shall not be liable for any damages resulting to the Tenant from such action.)

10.2.5. All such remedies of Landlord shall be cumulative and, in addition,
Landlord may pursue any other remedies that may be permitted by law or in
equity. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to be a
waiver of such default.

10.2.6. In addition to the specific remedy or remedies elected by Landlord in
the event of Tenant’s default, Landlord shall be entitled to recover from Tenant
all damages incurred by Landlord by reason of Tenant’s default, including, but
not limited to, the cost of recovering possession of the Premises; expenses of
reletting, including necessary renovations and alterations of the Premises; all
court costs and reasonable attorney’s fees; and that portion of the leasing
commission paid by Landlord and applicable to the unexpired term of this Lease.
Unpaid installments of rent or other sums shall bear interest from the date due
at the lesser of twelve percent (12%) per annum or the maximum lawful rate.

10.2.7. This Section 10.2. shall be enforceable to the maximum extent not
prohibited by applicable law, and the unenforceability of any portion hereof
shall not thereby render unenforceable any other portion.

10.3. Abandonment of Premises. Landlord and Tenant agree that for the purposes
of this Section 10 abandonment of the demised Premises shall have occurred if
(i) Landlord reasonably believes that Tenant has been absent from the demised
Premises for a period of thirty (30) consecutive days, and (ii) the rent is not
current and (iii) ten (10) days has elapsed since service of three (3) day
notice in writing by Landlord upon Tenant requiring payment of rent or the
possession of the Premises.

10.4. Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter arising out of or in any way connected with this
Lease.

10.5. Holdover by Tenant. If Tenant should remain in possession of the Premises
after the expiration of the Lease Term and without executing a new lease, then
such holding over shall be construed as a tenancy at sufferance at a Minimum
Rent one hundred fifty percent (150%) that set forth in Section 1.1. hereof, as
the same may have been increased during the term of the Lease, and subject to
all other conditions, provisions and obligations of this Lease insofar as the
same are applicable to a tenancy at sufferance.

10.6. Landlord’s Right to Cure Defaults. Landlord may, but shall not be
obligated to, cure at any time, without notice, any default by Tenant under this
Lease; and, whenever Landlord so elects, all costs and expenses incurred by
Landlord in curing such default, including, without limitation, reasonable
attorney’s fees, together with interest on the amount of costs and expenses so
incurred at the lesser of twelve percent (12%) per annum or the then maximum
lawful rate shall be paid by Tenant to Landlord on demand and shall be
recoverable as an Additional Rent.

10.7. Waiver. The waiver by one party of any breach of any term, covenant or
condition herein contained by the other party shall not be deemed to be a waiver
of any other or any subsequent or continuing breach of the same or any other
term, covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rental so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.

 

8



--------------------------------------------------------------------------------

11. LANDLORD’S COVENANTS

11.1. Affirmative Covenants. The Landlord covenants, at its own expense, at all
times during the Lease Term:

11.1.1. Tenant shall have 24-hour access to the Premises, 365 days a year,
subject to reasonable interruption for maintenance, repairs and replacements to
common areas and to force majeure.

11.1.2. All common areas within the Building will be maintained consistent with
a first class office building, commensurate with comparable buildings in the
same market and Landlord shall provide 5 day janitorial service for the
Premises.

11.1.3. Landlord will have the exterior windows of the Building cleaned by a
commercial cleaning service no less often than every eighteen (18) months.

11.1.4. Landlord warrants and represents to the best of Landlord’s actual
knowledge that at the Commencement Date, the Premises complies with all
applicable ordinances, regulations, and orders of any governmental or
quasi-governmental public or other authority having jurisdiction over the
Premises, including, without limitation, the Americans with Disabilities Act.

 

12. MISCELLANEOUS PROVISIONS

12.1. Notices. Any notice or demand from Landlord to Tenant or from Tenant to
Landlord shall be in writing and shall be deemed duly delivered if mailed by
registered or certified mail, return receipt requested, addressed, if to Tenant,
at the address of Tenant or such other address as Tenant shall have last
designated by written notice to Landlord; if to Landlord, at the address of
Landlord or such other address as Landlord shall have last designated by written
notice to Tenant. Notices shall be deemed delivered when mailed in the manner
prescribed above.

12.2. Estoppel Certificates. Tenant agrees that it will within ten (10) days
following written notice by Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been any modifications, that the same is
in full force and effect as modified, stating the modifications) and the dates
to which the Rent and all other payments due hereunder from Tenant have been
paid in advance, if any, and stating whether or not, to the best knowledge of
Tenant, Landlord is in default in the performance of any covenant, agreement or
condition contained in this Lease and, if so, specifying each such default. The
failure of Tenant to execute, acknowledge and deliver to Landlord a statement in
accordance with the provisions of this Section will constitute a breach of this
Lease by Tenant.

12.3. Applicable Law and Construction. The laws of the State of Florida shall
govern the validity, performance and enforcement of this Lease. The covenants
and undertaking contained herein are independent, not dependent covenants, and
the invalidity or uneforceability of any provision of this Lease shall not
affect or impair any other provision. All negotiations, considerations,
representations and understandings between the parties are incorporated in this
Lease. The headings of the several articles and sections contained herein are
for convenience and do not define, limit or construe the contents of such
articles or sections.

12.4. Subordination.

12.4.1 This Lease is subject and subordinate to any ground lease, mortgage, deed
or trust, or any other hypothecation for security now or hereafter placed upon
the real property, of which the Premises are a part, and to any and all advances
made on the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof. Landlord shall use
commercially reasonable efforts to obtain a reasonable non-disturbance agreement
from any mortgagees or ground lessors who do not have a mortgage as of the
Commencement Date but who place a mortgage on the Premises after the
Commencement Date. It is expressly understood and agreed to between the parties
that Landlord is not required to obtain a non-disturbance agreement from its
current mortgagee.

12.4.2. At the option of the Landlord, or any successor Landlord or the holder
of any mortgage affecting the Premises, Tenant agrees that neither the
foreclosure of a mortgage affecting the Premises nor the institution of any
suit, action, summary or other proceeding against Landlord herein, or any
successor Landlord, or any foreclosure proceeding brought by the holder of any
such mortgage to recover possession of such property shall, by operation of law
or otherwise, result in the cancellation or termination of this Lease or the
applications of Tenant hereunder, and upon the request of Landlord, successor
Landlord or the holder of such mortgage, Tenant covenants and agrees to execute
an instrument in writing satisfactory to such Landlord, successor Landlord, or
to the holder of such mortgage, or to the purchaser of the mortgaged premises in
foreclosure, whereby Tenant attorns to such successor in interest. No mortgagee
or purchaser at foreclosure sale shall be liable to Tenant or subject to offsets
or defenses arising as a result of acts or omissions of a prior owner.

 

9



--------------------------------------------------------------------------------

  12.5.3. INTENTIONALLY DELETED.

12.5. Landlord’s Liability. The liability under this Lease of Landlord shall be
limited to its interest in the building of which the Premises are a part and all
sales proceeds, insurance proceeds and condemnation proceeds; and Tenant, its
successors and assigns, hereby waive all rights to proceed individually against
any of Landlord’s partners, officers, directors or shareholders. The term
“Landlord”, as used in this Section, shall mean only the owner or owners at the
time in question of the fee simple title or its interest in a ground lease of
the Premises, and in the event of any transfer of such title or interest
Landlord (and in case of any subsequent transfers, and then grantor) shall be
relieved from and after the date of such transfer of all liability with respect
to Landlord’s obligations under this Lease, provided that any funds in the hands
of Landlord (or the then grantor at the time of such transfer) in which Tenant
has an interest, shall be delivered to the grantee. The obligations to be
performed by Landlord shall, subject to the foregoing, be binding on Landlord’s
successors and assigns only during their respective periods of ownership, and no
successor Landlord shall have liability to Tenant with respect to defaults
hereunder occasioned by the acts or omissions of any predecessor Landlord.

12.6. No Oral Changes. This Lease shall not be changed or terminated orally, but
only upon an agreement in writing signed by the parties hereto.

12.7. No Representation by Landlord. Landlord or the Landlord’s agents have made
no representations, warranties or promises with respect to the Premises or the
Building, except as herein expressly set forth. This Lease specifically
supersedes any prior written or oral communications between Landlord and Tenant
or any of their agents.

12.8. Employment of Landlord’s Employees. Tenant recognizes that Landlord has
expended considerable time, effort and expense in hiring and training Landlord’s
present employees so as to provide high quality services to Tenant, and that
were Tenant to hire any such employees of Landlord, Landlord would be forced to
expend additional time, effort and expense in training new employees, the amount
which cannot be determined with certainty.

Therefore, should Tenant, during the term hereof or within six (6) months
immediately after the term hereof, hire or subsequently employee a past or
present employee of Landlord, Tenant shall pay to Landlord, as a procurement
fee, the sum of not less than seven thousand dollars ($7,000.00).

12.9. Parking. Tenant shall be entitled to park in common with other tenants of
Landlord. Tenant agrees not to overburden the parking facilities and agrees to
cooperate with Landlord and other tenants in the use of the parking facilities.
Landlord reserves the right, in its absolute discretion, to allocate parking
spaces among Tenant and other tenants, or to assign parking.

12.10. Recording of Lease. This Lease shall not be recorded by Tenant. However,
it may be recorded by Landlord at Landlord’s option. If this Lease is recorded
by Tenant without the written consent of the Landlord, then this Lease may, at
any time without notice and whenever the Landlord so elects, be declared by
Landlord null and void.

12.11. Mortgagee Protection. Tenant agrees to give any mortgagees and/or trust
deed holder, by registered mail, a copy of any Notice of Default served upon
Landlord, provided that prior to such Notice, Tenant has been notified, in
writing (by way of Notice of Assignment of Rents and Leases, or otherwise), of
the addresses of such mortgagees and/or trust deed holders. Tenant further
agrees that if Landlord shall have failed to cure such default within the time
provided for in this Lease, then the mortgagees and/or trust deed holders shall
have an additional thirty (30) days within which to cure such default or if such
default cannot be cured within that time, then such additional time as may be
necessary if within such thirty (30) days any mortgagee and/or trust deed holder
has commenced and is diligently pursuing the remedies necessary to cure such
default (including but not limited to, commencement of foreclosure proceedings,
if necessary to effect such cure). In which event this Lease shall not be
terminated while such remedies are being so diligently pursued.

12.12. Joint Obligation. If there is more than one tenant, the obligations
hereunder imposed upon Tenant shall be joint and several.

12.13. Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

12.14. Quiet Possession. Upon Tenant paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof.

 

10



--------------------------------------------------------------------------------

12.15. Personal Property. Under no circumstances shall Landlord be responsible
for any loss or damage to Tenant’s personal property, trade fixtures or Tenant’s
Improvements.

12.16. Approval of Lease by Lender. The acceptance by Landlord, as evidenced by
the execution of this Lease by its duly authorized representative, is subject to
the condition precedent of obtaining written approval of the terms and
provisions of this Lease by Landlord’s lender(s), if any. In the event Landlord
is unable to obtain the required written approval from such lender(s), this
Lease shall become null and void ab initio and shall have no further legal force
and effect.

12.17. Special Provisions. Special provisions of this Lease numbered 12.18.1.
through 12.18.6. are attached hereto and made a part hereof as Exhibit “E”.
Failure to comply with any term or condition set forth in Exhibit “E” shall
constitute a default under this Lease.

12.18. Radon Gas. Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.

12.19. Landlord Default. If Landlord shall violate, neglect or fail to perform
or observe any of the representations, covenants, provisions, or conditions
contained in this Lease on its part to be performed or observed, which default
continues for a period of more than thirty (30) days after receipt of written
notice from Tenant specifying such default (10 days after notice in the case of
a monetary default), or if such default is of a nature to require more than
thirty (30) days for remedy and continues beyond the time reasonably necessary
to cure (provided Landlord must have undertaken procedures to cure the default
within such thirty (30) day period and thereafter diligently pursues such
efforts to cure to completion), Tenant may, at its option (in addition to all
other rights and remedies provided Tenant at law, in equity or hereunder), incur
any reasonable expense necessary to perform the obligation of Landlord specified
in such notice and bill Landlord for the costs thereof. Notwithstanding the
foregoing, if in Tenant’s reasonable judgment an emergency shall exist and after
giving Landlord reasonable notice of such condition, Tenant may cure such
default. If Landlord has not reimbursed Tenant within thirty (30) days after
receipt of Tenant’s bill, Tenant may deduct the reasonable cost of such expense,
plus interest thereon at the rate of twelve percent (12%) per annum, from the
rent and other payments next becoming due after the expiration of said thirty
(30) day period. Nothing herein shall be construed as requiring Tenant to await
the passage of thirty (30) days before seeking equitable relief. The self-help
option given in this Section is for the sole protection of Tenant, and its
existence shall not release Landlord from its obligation to perform the terms,
provisions, covenants and conditions herein provided to be performed by Landlord
or deprive Tenant of any legal rights which it may have by reason of any such
default by Landlord. Any and all rights, remedies and options given in this
Lease to Tenant in the event of a default by Landlord shall be cumulative and in
addition to and without waiver of, or in derogation of, any right or remedy
given to it under any law now or hereafter in effect or in equity.

12.20. Utilities. Landlord shall use reasonable efforts to restore any utility
service required of it that becomes unavailable.

12.21. Continuous Operation. Notwithstanding anything contained or set forth in
this Lease to the contrary, except for the provisions of Section 10.3 which
shall control, nothing set forth in this Lease shall be construed, in any manner
whatsoever, as an implied covenant of continuous operation on the part of
Tenant, and Landlord specifically acknowledges that there is no covenant of
continuous operation on the part of Tenant, express or implied. In the event
that Tenant elects to cease its business operations at Premises and vacates the
Premises, such vacating of the Premises shall not be deemed an event of default
hereunder, nor shall such vacating the Premises relieve Tenant of any of its
liabilities or obligations under and pursuant to this Lease.

12.22. Consent. Notwithstanding anything to the contrary contained in this
Lease, except as otherwise provided, in all cases where consent or approval
shall be required pursuant to this Lease, the giving of such consent or approval
shall not be unreasonably withheld or delayed by the party from whom such
consent is required or requested.

12.23. Access. It is expressly understood and agreed to between the parties that
Tenant shall have key-card access twenty-four (24) hours per day, three hundred
sixty-five (365) days per year to the Premises and the parking lot.

12.24. Services. Landlord shall use all reasonable efforts to furnish utilities
to the Premises and elevators for ingress and egress to the floor on which the
Premises are located, in common with other tenants, provided Landlord may limit
the number of operating elevators serving the Premises however will use
reasonable efforts to maintain in operation for use by all tenants at least one
(1) elevator at all times.

 

11



--------------------------------------------------------------------------------

12.25. Landlord’s Maintenance. Landlord, at its sole cost and expense, shall
maintain in a good state of repair the roof and structural elements of the
Building. Landlord shall operate and maintain and make all necessary repairs
(both structural and nonstructural) to (i) mechanical, electrical, plumbing,
sanitary, sprinkler, HVAC, security, life safety, elevator and other service
systems or facilities of the Building, excluding such items that exclusively
serve the Premises and (ii) the Common Areas including but not limited to the
parking lot

IN WITNESS WHEREOF, the Landlord and the Tenant have hereunto executed this
Lease as of the day and year first above written. Individuals signing on behalf
of a principal warrant that they have the authority to bind their principals.
This Lease shall be binding upon the undersigned, and the successors, heirs,
executors and administrators of the undersigned, and shall insure to the benefit
of the Landlord, and its successors and assigns.

 

ONE HARBOR FINANCIAL LIMITED COMPANY,

a Florida limited liability company, as Landlord,

    PA, LLC, a Delaware limited liability company, doing business in the State
of Florida as PetroAlgae, LLC, as Tenant: By:  

/s/ Raymond E. Graziotto

    By:  

/s/ James P. Dietz

  Raymond E. Graziotto     Print Name:   James P. Dietz Its:   President and
Chief Operating Officer     Its:   V. P. - Finance & Accounting

 

   

 

Witness     Witness

 

   

 

Witness     Witness

 

12



--------------------------------------------------------------------------------

EXHIBIT “E”

Addendum to Lease Dated:                     

Between

One Harbor Financial Limited Company

And

PA, LLC, a Delaware limited liability company,

doing business in the State of Florida as PetroAlgae, LLC

Notwithstanding any terms and conditions contained in that certain Lease to
which this Addendum is attached, the following terms and conditions shall
control:

12.18.1. Termination of Prior Lease: Simultaneously with the execution of this
Lease, and the commencement of the same, Landlord shall terminate all leases,
subleases, extensions, amendments and other agreements as the same may be
applicable to the Premises, whether written or oral. Said termination shall be
effective February 1, 2011. As part of said termination, Tenant shall, and
hereby agrees, consents to and releases, without further notice or demand, to
Landlord all prior security deposits in Landlord’s possession for previous
defaults and penalties relating to all prior leases and agreements for the
Premises, and other suites and units, for which Tenant had a prior interest in.

12.18.2. Signage: On or before September 30, 2011, Landlord shall cause to be
removed the “XL TechGroup” signage on the building, without cost to Tenant.
Tenant shall have no rights to install or locate any outdoor signage on the
Premises or building, or any related structures on the property.

12.18.3. Previously Removed Items: Within 30 days of the date of this Lease,
Tenant shall provide Landlord access to all items owned by Landlord previously
removed from the Premises by the former tenant in order for Landlord to
inventory said items. Upon the request of Landlord, Tenant shall deliver said
items to Landlord at a location designated by Landlord and located in Brevard
County, Florida to the extent Tenant acquires possession of such property. Upon
relocating said items to Landlord’s designated location or April 1, 2011,
whichever occurs earlier, Tenant shall not be responsible for the cost of
storage of such items upon commencement of this Lease.

12.18.4. Existing Items in Premises: Within 30 days of the date of this Lease,
Tenant and Landlord shall inventory all items located within the Premises
belonging to Landlord as of the date of this Lease, confirming the location and
condition of all such items. The items owned by Landlord within the Premises
shall remain Landlord’s property and shall be returned to Landlord at the
termination of this Lease in the same condition as existing at the commencement
of the Lease, normal wear and tear excepted.

12.18.5. Property Insurance Increases: As per Section 6.2. of the Lease,
Landlord may obtain and keep in force during the term of this Lease a policy or
policies of Insurance covering loss or damage to the Premises, including
applicable Florida State Sales Tax, payable with respect to the office building
(“Building”) as well as the land (“Land”) on which the same is situated and
which is adjacent thereto and used in connection with the operation of the
Building. Tenant shall pay a prorata share during the term hereof, as Additional
Rent, the amount of any increases in premiums for the insurance required under
Section 6.2. over and above such premiums paid by Landlord during the first full
year of the Term (“Base Year”) of this Lease in which Landlord shall have
maintained the insurance required under this Section 6.2., whether such premium
increase shall be the result of the nature of Tenant’s occupancy, any act or
omission of Tenant, requirements of the holder of a mortgage or deed of trust
covering the Premises, or increased valuation of the Premises. Tenant shall pay
any such premium increases to Landlord within thirty (30) days after receipt by
Tenant of a copy of the premium statement or other satisfactory evidence of the
amount due. If the Insurance policies maintained hereunder cover other
improvements in addition to the Premises, Landlord



--------------------------------------------------------------------------------

shall also deliver to Tenant a statement of the amount of such increase
attributable to the Premises and showing in reasonable detail the manner in
which such amount was computed. If the Term of this Lease shall not expire
concurrently with the expiration of the period covered by such insurance,
Tenant’s liability for premium increases shall be prorated on an annual basis.
The proceeds of any such insurance shall be paid to Landlord. Base year
insurance premiums are $ 1.28 per square foot.

12.18.6. Real Property Tax Increases: Landlord shall pay all real property taxes
applicable to the Premises; provided, however, that Tenant shall pay a prorata
share, as Additional Rent, the amount, if any, by which real property taxes
applicable to the Premises increase above the first fiscal tax year (“Base Tax
Year”) amount after the commencement of the term hereof in which the Premises
are fully assessed. Such payment shall be made by Tenant within thirty (30) days
after receipt of Landlord’s written statement setting forth the amount of such
increase and the computation thereof. If the Term of this Lease shall not expire
concurrently with the expiration of the fiscal tax year, Tenant’s liability for
increased taxes for the last partial lease year shall be prorated on an annual
basis. Base year taxes are $1.40 per square foot. Tenant shall not be
responsible for any penalties on said “Real Property Taxes” and such amount
shall be excluded from the definition of “Real Property Taxes”. Real Property
Taxes shall also not include federal and state taxes on income, franchise taxes,
and estate taxes.

12.18.6. Definition of “Real Property” Taxes: As used herein, the term “real
property tax” shall include any form of assessment, license fee, rent tax, levy,
penalty, or tax (other than inheritance or estate taxes), imposed by any
authority having the direct or indirect power to tax, including any city,
county, state or federal government, or any school, agricultural, lighting,
drainage or other improvement district thereof, as against any legal or
equitable interest of Landlord in the Premises or in the real property of which
the Premises are a part, as against Landlord’s right to rent or other income
therefore, or as against Landlord’s business of leasing the Premises, and Tenant
shall pay any and all charges and fees which may be imposed by the EPA or other
similar government regulations or authorities.

 

Landlord: ONE HARBOR FINANCIAL LTD. COMPANY, a Florida limited liability Company

/s/ Raymond E. Graziotto

Raymond E. Graziotto President and Chief Operating Officer

 

 

Witness

 

Witness

 

Tenant: PA, LLC, a Delaware limited liability company, doing business in the
State of Florida as PetroAlgae, LLC

/s/ James P Dietz

Print Name: James P Dietz Its: VP. – Finance & Accounting

 

 

Witness

 

Witness



--------------------------------------------------------------------------------

EXHIBIT “F

ENVIRONMENTAL CLAUSE AND AGENCY DISCLOSURE

Tenant warrants and guarantees that Tenant will use its best efforts to prevent
any action by Tenant, its employees, agents and invitees that will cause the
demised premises and surrounding property to be in violation of, or will subject
the demised premises and surrounding property to. any remedial obligations under
federal, state or local environmental laws, rules, regulations or ordinances.
Tenant further warrants and guarantees that no regulatory actions, proceedings
or claims exist against it in relations to violation of any federal, state or
local environmental laws, rules, regulations or ordinances.

In the event contamination of the demised premises or surrounding property
occurs, by fault of Tenant, Tenant agrees, warrants and guarantees to Landlord
that Tenant shall clean-up such contamination, at no cost to Landlord, upon
discovery of such contamination. If Tenant fails to initiate and use its best
efforts to diligently pursue clean-up of the contamination (i) within ten
(10) days after discovery or (ii) if the contamination poses an imminent hazard
to Tenant’s employees, agents, invitees, the public, the demised premises and
surrounding property, adjacent or other property and/or the environment, within
three (3) days of the earlier of discovery of such hazard by Tenant or notice of
each contamination to Landlord by any person or in any manner whatsoever, the
amount of which shall be secured to Landlord by the issuance of a letter of
credit by Tenant. If Tenant fails to begin clean-up of the contamination within
a reasonable time period considering the extent of the contamination and the
hazard posed, Landlord shall cash the letter of credit and contract for the
clean-up process and Landlord may, at its sole option, declare the Tenant in
default if Tenant fails to procure the letter of credit as herein provided.

Tenant agrees to immediately notify Landlord of any existing, pending or
threatened (i) regulatory action, (ii) third party claims, and
(iii) contamination of the demised premises and surrounding property and shall
additionally provide to a Landlord a written letter or memorandum outlining in
detail the facts relating to (i), (ii), or (iii), above. Tenant hereby
indemnifies, defends and shall hold Landlord harmless for any and all claims,
expenses, costs and liabilities arising out of or in connection with this Lease
and Tenant’s possession and use of the demised premises and surrounding
property.

RADON GAS – Notice to Prospective Tenant

Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who arc
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.

REAL ESTATE BROKERS

Tenant represents and warrants that neither Tenant nor any of Tenant’s
representatives, employees, or agents have dealt with or consulted any real
estate broker in connection with this Lease. Without limiting the effect of the
foregoing, Tenant agrees to indemnify, defend and hold Landlord harmless against
any claim or demand made by a real estate broker or agents claiming to have
dealt or consulted with Tenant or any of Tenant’s representatives, employees or
agents contrary to the foregoing representations and warranty.

 

/s/ Raymond E. Graziotto

     

 

Landlord – One Harbor Financial Limited Company, a Florida limited liability
company       Date

/s/ James P. Dietz

     

 

Tenant – PA, LLC, a Delaware limited liability company       Date



--------------------------------------------------------------------------------

EXHIBIT G

BUILDING RULES AND REGULATIONS

ONE HARBOR PLACE

The following Building Rules and Regulations have been adopted by the Landlord
for the care and benefit of the Premises and the Building and for the general
comfort and welfare of all Tenants and may change from time to time at the sole
discretion of the Landlord.

1. The sidewalks, entrances, passages, halls, and stairways shall not be
obstructed by Tenant or used by Tenant for any purpose other than for ingress
and egress to and from the Building and Tenant’s Premises.

2. Restroom facilities, water fountains, and other water apparatus shall not be
used for any purposes other than those for which they were constructed.

3. Landlord reserves the right to designate the time when freight, furniture,
goods, merchandise and other articles may be brought into, moved or taken from
Tenant’s Premises or the Building.

4. Tenant shall not put additional locks or latches upon any door without the
written consent of Landlord. Any and all locks so added on any door shall remain
for the benefit of Landlord, and the keys to such locks shall be delivered to
Landlord by and from Tenant Landlord shall furnish a reasonable number of door
keys to Tenant’s Premises, which shall be surrendered on termination of Lease.
Landlord reserves the right to require a deposit for such keys to ensure their
return at termination of the Lease. Tenant shall acquire keys only from Landlord
and shall not obtain duplicate keys from any outside source. Further, Tenant
shall not alter the locks or effect any substitution of such locks as are
presently being used in Tenant’s Premises.

5. In order to ensure proper use and care of the Premises, Tenant, its
employees, agents, guests or invitees shall not: (a) keep animals of any kind in
the Premises; (b) use the Premises as temporary or permanent sleeping quarters;
(c) conduct any activity, the noise from which may, in Landlord’s opinion,
disturb or interfere with the tranquility of other Tenants; (d) engage in or
permit games of chance or any form of gambling or immoral conduct in or about
the Premises; (e) affix or attach any signage, logo or emblem to any door(s), or
mark or defile doors, windows or any part of the Premises or Building;
(f) fasten articles, drill holes, drive nails or screws into walls, floors,
doors or partitions, or otherwise harm or deface them by paint, paper, or other
substances; (g) operate any machinery within the Premises except customary
motor-driven office equipment such as dictaphone, calculators, electric
typewriters, computers, and the like; special electrical or other motor-driven
equipment used in Tenant’s trade or profession may be operated only with
Landlord’s prior written consent.

6. Landlord shall not be liable for injuries, damage, theft, or other loss to
persons or property that may occur upon or near any parking areas that may be
provided by Landlord. Tenant, its agents, employees, guests and invitees are to
use same at their own risk, it being understood that Landlord shall provide no
security with respect thereto. The driveways, entrances and exits upon, into and
from such parking areas shall not be obstructed by Tenant, Tenant’s employees,
agents, guests, or invitees. Tenant, its employees, agents, guests and/or
invitees shall not park in spaces that may be reserved or designated for others.
Tenant shall not use parking areas for overnight storage of vehicles or other
property, nor for any purpose other than the parking of private vehicles during
normal business hours. Company names may not be included in signs designating
reserved parking spaces. Tenant, its employees, agents, guests or invitees shall
not bring bicycles inside the building or common areas and further shall
restrict the parking of such vehicles to an area designated by Landlord.

7. Tenant shall not install in the Premises any heavy equipment or fixtures or
permit any concentration of excessive weight in any portion thereof without
first having obtained Landlord’s discretionary written consent.

8. Landlord reserves the right at all times to exclude newsboys, loiterers,
vendors, solicitors, and peddlers from the Building and to require registration
or satisfactory identification or credentials from all persons seeking access to
any part of the Building outside ordinary business hours. Landlord will exercise
its best judgment in the execution of such control but will not be liable for
the granting or refusal of such access.



--------------------------------------------------------------------------------

9. Landlord reserves the right at all times to exclude the general public from
the Building upon such days and at such hours as in Landlord’s sole judgment
will be in the best interest of the Building and its tenants.

10. No wires of any kind or type (including but not limited to T.V. and radio
antennas) shall be attached to the outside of the Building and no wires shall be
run or installed in any part of the Building without Landlord’s prior written
consent.

11. If the Premises are furnished with carpeting, Tenant shall provide a
plexiglass or comparable carpet protection mat for each desk chair customarily
used by Tenant. For default or carelessness in these respects, Tenant shall pay
Landlord the cost of repairing or replacing said carpet, in whole or in part, as
Additional Rent when, in Landlord’s sole judgment, such repair or replacement is
necessary.

12. All installations in the Common Telephone/Electrical Equipment Rooms shall
be limited to terminal boards and connections. All other electrical equipment
must be installed within Tenant’s Premises.

13. It is expressly understood and agreed that any items of any nature
whatsoever placed in Common Areas (e.g. hallways, restrooms, parking areas,
storage areas and equipment rooms) are placed at Tenant’s sole risk and Landlord
assumes no responsibility whatsoever for any loss or damage as regards same.